                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



WILLIAM BRYMER                  )    CIVIL ACTION NO.
                                )    16-11282-DPW
          Petitioner,           )
                                )
v.                              )     CRIMINAL ACTION NO.
                                )     03-10327-DPW-1
UNITED STATES OF AMERICA        )
                                )

----------------------------------------------------------------

JAMES H. TURPIN,                )    CIVIL ACTION NO.
                                )    16-11269-DPW
          Petitioner.           )
v.                              )     CRIMINAL ACTION NO.
                                )     03-10327-DPW-2
                                )
UNITED STATES OF AMERICA        )


                         MEMORANDUM AND ORDER
                           January 10, 2019
     William Brymer and James H. Turpin have filed motions to

vacate their sentences pursuant to 28 U.S.C. § 2255 contending

they were improperly sentenced under a statute enhancing the

term of imprisonment for those using a firearm during and in

relation to a crime of violence.

     On January 5, 2006, Brymer and Turpin were each sentenced

imprisonment for 32 years based on their guilty pleas to two

counts of violating 18 U.S.C. § 924(c), which prescribes certain

punishments for “any person who, during and in relation to any

crime of violence or drug trafficking crime . . .       used or
carries a firearm.” (emphasis added).                                      The predicate “crime[s]

of violence” supporting Brymer’s and Turpin’s § 924(c)

convictions were bank robbery (in violation of 18 U.S.C

§ 2113(a) and (d)) and carjacking (in violation of 18 U.S.C.

§ 2119(1)).

              Based on Supreme Court precedent since their convictions,

Brymer and Turpin contend that their predicate crimes no longer

constitute “crime[s] of violence” under § 924(c)(3) and, as a

result, that they are entitled to post-conviction relief.                                     More

recent First Circuit precedent applying the Supreme Court

teachings upon which they rely has undercut their contentions.

For the reasons explained below, I will deny their motions.

                                                               I. BACKGROUND

A.            Factual Background1

              Just before 6:00 p.m. August 28, 2003, Brymer and Turpin

(both wearing masks) entered the Telephone Workers Credit Union

at the South Shore Plaza in Massachusetts.                                     At least one of the

men wielded and brandished a large silver revolver.                                     The man

with the revolver threatened one teller with the gun and banged

the barrel of the gun on the glass during the robbery.                                     The




                                                            
1 The following facts are taken from Brymer and Turpin’s
Presentence Reports prepared by the Probation Office after their
guilty pleas to the charges.
                                                                     2
 
other man approached a second teller and showed her a bag into

which she placed the contents of her cash drawer.

     After departing with $5,756, Brymer and Turpin made off in

a stolen van they had been spotted in earlier in the day.    Two

witnesses (a woman and a security guard from the shopping mall)

followed Brymer and Turpin to a location several blocks away

where a switch car (also stolen) was waiting.   The woman saw

Brymer get out of the driver’s side of the getaway van and hold

up a large silver revolver.   The guard arrived shortly after and

saw a man hold up a silver revolver and threaten him with it.

     Brymer and Turpin, who had removed their masks, fled in the

switch car.   After driving the car several blocks, they

abandoned it, and carjacked a Dodge pickup truck at gunpoint.

During the carjacking, one of the men held the gun to the

driver’s head and told him he would kill him unless he gave up

the truck.

     A few blocks away, the two men abandoned the pickup truck,

jumped a fence, and ran onto a highway offramp, where they

unsuccessfully attempted to carjack a second car.

     Later that evening, the police picked up Brymer and Turpin

in the general area in which they had fled.

B.   Procedural History

     On November 12, 2003, a grand jury charged both defendants

with: one count of aggravated bank robbery (in violation of 18

                                 3
 
U.S.C. § 2113(a) and (d)); one count of carjacking (in violation

of 18 U.S.C. § 2119(1)); one count of attempted carjacking (in

violation of 18 U.S.C. § 2119(1)); and three counts of use of a

firearm during a crime of violence, specifically the three

aforementioned offenses (in violation of 18 U.S.C. § 924(c)).

     Pursuant to a plea agreement, both Brymer and Turpin pled

guilty to Counts Two (violation of § 924(c) with respect to bank

robbery) and Four (violation of § 924(c) with respect to

carjacking) of the superseding indictment.   In exchange, the

Government agreed to dismiss the other four counts.   The parties

agreed to a disposition requiring Brymer and Turpin each to

serve the mandatory minimum sentence on both counts

consecutively, for a total of 32 years in prison.    On January 5,

2006, after accepting the parties’ agreed upon recommendation, I

sentenced each defendant to 32 years imprisonment.

     On November 15, 2007, the United States Court of Appeals

for the First Circuit rejected Brymer’s appeal concerning his

sentence.    United States v. Brymer, 06-1323 (1st Cir. Nov. 15,

2007).    None of the issues raised in his current habeas corpus

petition were raised on Brymer’s direct appeal.   Turpin did not

appeal.

     On June 6, 2016, both Brymer and Turpin filed the motions

now before me to vacate the sentences pursuant to 28 U.S.C.

§ 2255.   On September 12, 2016 the government filed a joint

                                  4
 
opposition to Brymer and Turpin’s petitions.   Though the parties

filed a joint motion for extension of time for Brymer and Turpin

to file a memorandum in reply to the government’s opposition, no

such reply was filed.   Meanwhile, case law further developing

the implications of Johnson II has been unfolding.

                           II. ANALYSIS

A.   Timeliness

     Brymer and Turpin filed their 28 U.S.C. § 2255 petitions

almost 11 years after being convicted and sentenced.   The

Government contends that as a result, their claims are untimely

because they fall outside the one-year limitation period for

habeas corpus petitions set by § 2255(f).

     Under § 2255(f), the one-year limitation period begins to

run from the latest of four enumerated events.   Here, the only

relevant enumerated event is the “the date on which the right

asserted was initially recognized by the Supreme Court, if that

right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.”     28

U.S.C. § 2255(f)(3).

     Brymer and Turpin contend that their motions are timely as

they filed them within one year of the Supreme Court’s decision

in Johnson v. United States, 135 S.Ct. 2551 (2015) (“Johnson

II”) decided on June 26, 2015.   In Johnson II, the Supreme Court

dealt with the Armed Career Criminal Act (“ACCA”), which imposes

                                 5
 
increased prison terms for individuals with three prior

convictions of a “violent felony.”    18 U.S.C. § 924(e)(1).    In

the ACCA, the term “violent felony” is defined in a residual

clause to include any felony that “involves conduct that

presents a serious potential risk of physical injury to

another.”   The Court held in Johnson II that the residual clause

was unconstitutionally vague.    Johnson II, 135 S.Ct. at 2563

(2015).   In Welch v. United States, 136 S.Ct 1257 (2016), the

Supreme Court made Johnson II retroactive on collateral review.

     The Government contends Brymer and Turpin cannot avail

themselves of § 2255(f)(3) because the Supreme Court’s decision

in Johnson II (and made retroactive in Welch) announced a new

substantive rule with respect to the residual clause in the

ACCA, whereas Brymer and Turpin are challenging the residual

clause of a different statute.

     All of this raises the question of how liberally one is to

construe the term “right” in § 2255(f)(3).   Construed narrowly,

Johnson II created a “right” with respect to collateral review

of defendants sentenced pursuant to the ACCA’s residual clause.

However, construed broadly, one could say Johnson II created a

“right” that calls into question the constitutionality of other

similarly worded residual clauses, including § 924(c)(3)(B).

See generally Sessions v. Dimaya, 138 S.Ct. 1204 (2018).       Given

that I conclude Brymer and Turpin cannot succeed on the merits,

                                  6
 
I need not definitely resolve the timeliness issue, other than

to observe there is conflicting caselaw.   See, e.g, United

States v. Cuong Gia Le, 206 F. Supp. 3d 1134, 1146 (E.D. Va.

2016) (defendant challenging the constitutionality of

§ 924(c)(3)(B) in light of Johnson II could not “avail himself

of § 2255(f)(3), because the Supreme Court in Johnson II did not

announce a new rule with respect to the residual clause of

§ 924(c)”); but see, e.g., Otero v. United States, No. 10-CR-743

(ARR), 2018 WL 2224990, at *1 (E.D.N.Y. May 15, 2018) (holding

that similar claim was timely because it was “filed within one

year of the date Johnson was decided.”); United States v.

Flores, No. 208CR163JCMGWF, 2018 WL 2709855, at *2 (D. Nev. June

5, 2018) (same).

B.   Procedural Default

     Additionally, the Government contends that Brymer and

Turpin’s procedurally defaulted their claims because they did

not raise them at the time of sentencing or on direct appeal.

     A defendant procedurally defaults his claim if he fails to

raise the error during their criminal trial or on direct appeal.

Bucci v. United States, 662 F.3d 18, 29 (1st Cir. 2011).

However, procedural default may be overcome on a motion for

relief under § 2255 if the movant can show “cause and actual

prejudice or that he is actually innocent.” Bousley v. United



                                7
 
States, 523 U.S. 614, 622 (1998) (internal quotations and

citations omitted).

     1.   Cause

     To establish cause, a defendant must show “that some

external impediment . . . prevented [the claim] from being

raised earlier.”    Andiarena v. United States, 967 F.2d 715, 718

(1st Cir. 1992) (per curiam).   The Supreme Court has recognized

that “cause” may exist “where a constitutional claim is so novel

that its legal basis [was] not reasonably available to counsel”

at trial or on appeal.    Reed v. Ross, 468 U.S. 1, 16 (1984)

(Brennan, J.).    The mere fact that such a claim would have been

futile in light of adverse precedent is not sufficient to

overcome procedural default.    Bousley, 523 U.S. at 623.

However, where a Supreme Court decision overturns its own

precedent or otherwise overturns “a longstanding and widespread

practice to which th[e] Court has not spoken, but which a near-

unanimous body of lower court authority has expressly approved

. . . there will almost certainly have been no reasonable basis

upon which an attorney previously could have urged a state court

to adopt the position.” Reed, 468 U.S. at 17.

     Some of my colleagues who have addressed the issue of

“cause” in the context of claims after Johnson II, have

concluded that Johnson II “created a monumental shift in the

law, explicitly overruled Supreme Court precedent as it existed

                                  8
 
at the time of [the defendant’s sentencing] and, thus, generated

a novel claim and supplied cause for procedural default . . . .”

Virden v. United States, No. CR 09-10325-LTS, 2017 WL 470891, at

*3 (D. Mass. Feb. 3, 2017) (collecting cases) (in the context of

habeas petition concerning a sentence imposed pursuant to the

ACCA as opposed to § 924(c)).                                  For the purposes of this

memorandum, I accept the proposition that the decision in

Johnson II, when read with the Supreme Court’s decision in

Sessions v. Dimaya,2 shifted the law sufficiently to provide the

requisite cause for residual clause challenges to § 924(c).

              2.             Prejudice

              In addition to demonstrating cause, to overcome procedural

default, a petitioner must also show “actual prejudice resulting

from the errors of which he complains.”                                  United States v. Frady,

456 U.S. 152, 168 (1982) (internal quotation marks omitted).                                 If


                                                            
2  In Sessions v. Dimaya, 138 S.Ct. 1204 (2018), the Court dealt
with the definition of an “aggravated felony,” which includes a
“crime of violence” as defined in 18 U.S.C. § 16. See 8. U.S.C.
§ 1101(a)(43)(F). Section 16’s definition of “crime of
violence” contains a residual clause which defines the term as
any other offense that is a felony and that “by its nature,
involves a substantial risk that physical force against the
person or property of another may be used in the course of
committing the offense.” § 16(b). Notably, this quoted
statutory wording is identical to the statutory wording of the
residual clause in § 924(c)(3)(B). In Dimaya, the Supreme Court
held that the residual clause of § 16 was void for vagueness.
Id. at 1213-16, 1218-23.


                                                                9
 
Brymer and Turpin are correct that their predicate crimes do not

constitute “crime[s] of violence”, then they could not properly

have been convicted under § 924(c).      However, if they are wrong,

then their convictions properly stand.

     I ultimately conclude that Brymer and Turpin are not

successful on the merits.    The “prejudice inquiry dovetails with

the merits inquiry.”     Lassend v. United States, 898 F.3d 115,

123 (1st Cir. 2018) (Lynch, J.).       Consequently, I turn now to

the merits, recognizing that resolution of the merits resolves

the procedural default issue of prejudice as well.

                              III. MERITS

     Brymer and Turpin claim that the predicate offenses

(federal bank robbery and carjacking) for their convictions do

not constitute crimes of violence under either the force clause

(also referred to as the “elements clause”) or the residual

clause of § 924(c)(3).    I need address only the force, or

elements, clause.   See infra note 3.

     The force clause of § 924(c)(3) defines a crime of violence

as an offense that is a felony and “has as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.” § 924(c)(3)(A).      Binding First

Circuit precedent holds that the predicates for Brymer and

Turpin’s convictions are such felonies.



                                  10
 
              As to the predicate crime of bank robbery, in violation of

18. U.S.C. § 2113(a) and (d), the First Circuit has held that

“federal bank robbery, and a fortiori federal armed bank

robbery, are crimes of violence under the force clause of

§ 924(c)(3).”                               Hunter v. United States, 873 F.3d 388, 390 (1st

Cir. 2017).

              As to the predicate crime of carjacking in violation of 18.

U.S.C. § 2119(1), the First Circuit has held that carjacking

constitutes a “crime of violence” pursuant to the force clause

of § 924(c)(3) as well.                                        United States v. Cruz-Rivera, 904 F.3d

63, 66 (1st Cir. 2018).

              Consequently, both predicate crimes that were the bases for

Brymer and Turpin’s § 924(c) convictions were crimes of violence

under the force clause.                                        Johnson II’s treatment of the residual

clause is irrelevant here3 and their convictions properly stand.




                                                            
3 I will not separately address whether these convictions were
crimes of violence under the residual clause of § 924(c). While
the First Circuit post-Johnson II case law has held the residual
clause of § 924(c) is not void for vagueness, United States v.
Douglas, 907 F.3d 1, 4 (1st Cir. 2018), the issue has since been
accepted for review by the Supreme Court when on January 4,
2019, certiorari was granted in United States v. Davis, 903 F.3d
483 (5th Cir. 2018) (invalidating § 924(c)(3)(B)), cert.
granted, No. 18-431, 2019 WL 98544 (U.S. Jan. 4, 2019).
Consequently, the First Circuit’s decision in Douglas will
likely not be the last word on the issue. It would be
improvident, especially because it is unnecessary, for me to
opine on the outcome of a case now awaiting argument before the
Supreme Court.
                                                                     11
 
                         IV. CONCLUSION
     For the reasons set forth more fully above, Brymer and

Turpin’s motions to vacate their sentences [Dkt. No. 133; Dkt.

No. 134] are DENIED.




                              /s/ Douglas P. Woodlock_________
                              DOUGLAS P. WOODLOCK
                              UNITED STATES DISTRICT JUDGE




                               12
 
